Per cmiam.
The disability was a statutory one, a¡r<? is removed by statute. The legislature has the power to declare what shall be valid marriages. They can annul marriages already existing — a fortiori, they can render valid marriages, which when they - sh placo were against law. They can exercise the power of marria.o?, ,;r delegate it to others. The whole subject is one of legislative regulation; and the act to confirm this marriage, though contracted wkhin the prohibited degrees disposed of ail legal objection to its validity; *52The plaintiffs are lawfully man and wife, and entitled to recover in this action.
Frame for plaintiff
Bates for defendants.
Verdict for plaintiff.